DETAILED ACTION

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1, line 9, the language, “the right port” lacks a proper antecedent basis.
In claim 1, line 10, the language, “the left port” lacks a proper antecedent basis.
In claim 1, line 13, the language, “the second rectangular port” lacks a proper antecedent basis.

In claim 6, line 7, the language, “said first frequency filter” lacks a proper antecedent basis.
In claim 6, line 8, the language, “said circularly polarized signal” lacks a proper antecedent basis.
What is the difference between “a frequency filter” in claim 7, line 2 and “a frequency filter” in claim 1, line 7.
In claim 7, line 4, the language, “said third polarizer” lacks a proper antecedent basis.
In claim 8, line 5, the language, “said first filter” lacks a proper antecedent basis.
In claim 8, line 6, the language, “said first filter” lacks a proper antecedent basis.
In claim 8, line 7, the language, “said first filter” lacks a proper antecedent basis.
In claim 8, line 8, the language, “said circularly polarized signal” lacks a proper antecedent basis.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Jensen, Bezuidenhout, Curtis, Haeussler, West, Davies and Goudey are cited as of interested and illustrated a similar structure to a compact radiofrequency driver.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845